Citation Nr: 0301427	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  99-01 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to May 
1959.  He died in February 1997.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In January 2002, the appellant testified before the 
undersigned Board Member at a Travel Board hearing at the 
RO.  A copy of the transcript is associated with the 
claims file.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant 
by obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this decision.

2.  The appellant was married to the veteran at the time 
of his death.

3.  The veteran died on February [redacted], 1997, as a result of 
carcinomatosis due to transitional cell carcinoma (TCC) - 
metastatic to the liver, due to TCC of the left ureter.

4.  Competent evidence indicates that the veteran's death 
was likely caused or materially affected by an inordinate 
five-month delay by VA physicians in acting upon the 
recommendation that ureteral cancer should be considered 
and excluded.


CONCLUSION OF LAW

The criteria for entitlement to Dependency and Indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151 
for the cause of the veteran's death have been met.  38 
U.S.C.A. §§ 1151, 5107 (West 1991& Supp. 2002); 38 C.F.R. 
§ 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)) (codified as amended 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002)).  The VCAA became effective on 
November 9, 2000.  This law not only did away with the 
concept of a well-grounded claim, but also imposed 
additional duties and obligations on the VA in developing 
claims.  The new law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

After examining the record, the Board is satisfied that 
all relevant facts pertaining to the appellant's claim 
have been properly developed as VA inpatient and 
outpatient treatment records, an October 1996 VA 
consultation by a private physician, an October 2002 VA 
medical opinion, a transcript of a January 2002 Travel 
Board hearing, and various statements from the appellant 
and her representative have been associated with the 
claims file.  Thus, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5103A (West Supp. 2002).  In this 
connection, the Board finds that the VA treatment records, 
the various non-VA and VA medical opinions, and January 
2002 hearing testimony, which discuss VA treatment in 
relation to the veteran's death are adequate for 
determining whether entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 is warranted.  

The Board also finds that the requirements regarding 
notice, which must be provided to the appellant under the 
VCAA have been satisfied by informational letters, the 
August 1998 rating decision, and a December 1998 statement 
of the case in which VA advised the appellant of the 
requirements for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151, asked the appellant to 
identify or supply pertinent medical records or 
statements, and discussed the merits of the case, and 2002 
letters from the Board notifying the appellant that 
another medical opinion was being sought, sending her a 
copy of that opinion and giving her additional time to 
respond. 

In light of the foregoing, the Board finds that VA has 
notified the appellant of the evidence needed to 
substantiate her claim and has obtained and fully 
developed all relevant evidence necessary for an equitable 
disposition.  As such, there has been no prejudice to the 
appellant in this case that would warrant further notice 
or development, the appellant's procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Under the provisions of section 1151, the law provides 
that the VA must pay compensation to a claimant in the 
same manner as if such disability, aggravation or death 
were service-connected under the following circumstances: 
if the veteran suffers from additional disease or injury, 
or an aggravation of an existing disease or injury, caused 
as a result of VA training, hospitalization, medical or 
surgical treatment, or examination; or caused in the 
pursuit of certain vocational rehabilitation.  The 
qualifying disability or death must not be the result of 
the veteran's willful misconduct.  38 U.S.C.A. § 1151 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.358, 3.800 
(2002).  Competent medical evidence is required to support 
claims involving a medical diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In Brown v. Gardner, 115 S. Ct. 552 (1994), the U.S. 
Supreme Court (Supreme Court) held that VA's 
interpretation of 38 U.S.C.A. § 1151 as encompassing only 
additional disability resulting from VA negligence or from 
accidents during treatment was incorrect.  The Supreme 
Court found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the 
part of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), 
was not consistent with the plain language of 38 U.S.C.A. 
§ 1151 with respect the regulation's inclusion of a fault 
or accident requirement.  See Brown v. Gardner, 115 S. Ct. 
552 (1994), aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g 
Gardner v. Derwinski, 1 Vet. App. 584 (1991).

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  
See Gardner, 115 S. Ct. 552, 556 (1994): "We do not, of 
course, intend to cast any doubt on the regulations 
insofar as they exclude coverage for incidents of a 
disease's or injury's natural progression, occurring after 
the date of treatment...VA's action is not the cause of 
the disability in those situations."

In sum, the Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply requires a causal 
connection between VA medical treatment and additional 
disability but that not every additional disability is 
compensable.

Later, the Secretary of Veterans Affairs sought an opinion 
from the Attorney General of the United States as to the 
full extent to which § 1151 benefits were authorized under 
the Supreme Court's decision.  The requested opinion was 
received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department 
of Justice concluded " that the [Supreme] Court intended 
to recognize only a narrow exclusion [to the "no fault" 
rule], confined to injuries that are the necessary, or at 
most, close to certain results of medical treatment."

On March 16, 1995, amended VA regulations were published 
to conform to the Supreme Court's decision.  Section 
(c)(3) of 38 C.F.R. § 3.358 was amended to remove the 
"fault" requirement that was struck down by the Supreme 
Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not 
merely coincidental therewith."  Further, 
38 C.F.R. § 3.358(b)(2) provides that compensation will 
not be payable for the continuance or natural progress of 
disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, 
the veteran's representative.  'Necessary consequences' 
are those which are certain to result from, or were 
intended to result from, the examination or medical or 
surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or 
(2) is merely coincidental with the VA hospitalization or 
medical or surgical treatment, or (3) is the continuance 
or natural progress of diseases or injuries for which VA 
hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical 
treatment.  Where a causal connection exists, there is no 
willful misconduct, and the additional disability does not 
fall into one of the above-listed exceptions, the 
additional disability will be compensated as if service-
connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 
422(a) of PL 104-204.  The purpose of the amendment is, in 
effect, to overrule the Supreme Court's decision in the 
Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151.  However, in a 
precedent opinion, the VA Office of the General Counsel 
held that all claims for benefits under 38 U.S.C.A. § 
1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that 
date.  See VAOPGCPREC 40-97.

Under the provisions of 38 U.S.C. § 1151 applicable to 
claims filed prior to October 1, 1997, such as the present 
claim, benefits may be paid for disability or death 
attributable to VA's failure to diagnose and/or treat a 
preexisting condition when VA provides treatment or an 
examination.  Disability or death due to a preexisting 
condition may be viewed as occurring "as a result of" the 
VA treatment or examination only if a physician exercising 
the degree of skill and care ordinarily required of the 
medical profession reasonably should have diagnosed the 
condition and rendered treatment which probably would have 
avoided the resulting disability or death.  See VAOPGCPREC 
05-01.

The factual elements necessary to support a claim under 
38 U.S.C.A. § 1151 based on failure to diagnose or treat a 
preexisting condition may vary with the facts of each case 
and the nature of the particular injury and cause alleged 
by the claimant.  As a general matter, however, 
entitlement to benefits based on such claims would 
ordinarily require a determination that: (1) VA failed to 
diagnose and/or treat a preexisting disease or injury; (2) 
a physician exercising the degree of skill and care 
ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered 
treatment; and (3) the veteran suffered disability or 
death which probably would have been avoided if proper 
diagnosis and treatment had been rendered.  See VAOPGCPREC 
05-01.

The appellant contends that the failure of VA physicians 
to timely and properly diagnose and treat the veteran 
materially contributed to his death.

The record shows that a March 1995 intravenous pyelogram 
(IVP) conducted by the Key West VA Medical Center (VAMC) 
showed partial obstruction of the left distal ureter.  The 
VA radiologist concluded that a neoplasm could not be 
excluded.  The IVP results were forwarded to Dr. J. M. at 
the Key West VA outpatient clinic.  In late August 1995, a 
left distal ureteral tumor was diagnosed.  A left distal 
ureterectomy with partial cystectomy and direct 
reimplantation of the left ureter into the bladder was 
performed.  Additional surgical procedures were performed 
in January, June and September of 1996.  The veteran died 
on February [redacted], 1997, as a result of carcinomatosis due to 
transitional cell carcinoma (TCC) - metastatic to the 
liver, due to TCC of the left ureter.

An October 1996 VA consultation and hospital discharge 
report written by Stephen Krathen, D.O., reveal that the 
veteran was admitted for evaluation and further therapy 
regarding gross hematuria with clots and urinary 
retention.  The report indicates that VA physicians 
originally saw the veteran with hematuria.  At that time, 
he was found to have a filling defect in the IVP, but did 
not undergo endoscopic evaluation.  He was seen by 
consultation in 1995 for filling defect in the ureter, 
which was presumptively diagnosed as a stone and treated 
without visualization.  The veteran did not get better.  
Unfortunately, the filling defect was not lysis related 
but instead represented a left distal ureter tumor and 
approximately three months later the veteran was found to 
have TCC of the ureter.  In August 1995, the veteran 
underwent a left distal ureterectomy, partial cystectomy 
and direct reimplantation of the left ureter and also had 
a TURP of the bladder tumor.  The pathology report showed 
that the veteran had TCC, Grade 2, extending to the 
muscularis propria involving the ureter with marginal 
resection.  The tumor had pushing borders and muscularis 
propria invasion could not be excluded.  The veteran was 
treated with intravesical BCG and intravesical Mitomycin.  
On examination, the impression was recurrent metastatic 
TCC with bladder involvement, a large renal tumor and a 
large liver metastasis.  He was placed on Mitomycin, 
methotrexate, platinum and [velbenacid] in fashion.  The 
veteran developed a low-grade fever and blood cultures 
were consistent with methicillin-resistant Staph. 
epidermidis.  He was placed on vancomycin and discharged 
in stable condition five days later.  The short-term 
prognosis was fair; the long-term prognosis was poor.

In January 2002, the appellant testified that the veteran 
was treated primarily at the Key West outpatient clinic 
and the Miami VAMC.  She stated that the veteran was 
treated privately for colon cancer in 1982, which had 
resolved, as a result he lost his insurance coverage.  
After losing private insurance coverage, the veteran began 
treatment at VA in 1983, continuing until his death in 
1997.  The appellant reported that, after the veteran had 
X-rays taken, VA treated him like he had stones, put a 
stent in, and sent him home.  She added that the stent was 
to be removed within five or seven days, but VA did not do 
anything, even though the radiologist recommended a 
follow-up to make sure there was no cancer.  The appellant 
added that there were several months between that 
recommendation and the time VA finally did a biopsy.  By 
that time, the tumor had grown massively.

The Board requested that a medical opinion be provided as 
to whether, based on the evidence of record and sound 
medical principles, it is as likely as not that the 
veteran's death was caused or materially affected by VA 
medical treatment including as a result of failure to 
diagnose and treat a disorder.

In an October 2002 VA medical opinion, a VA 
hematology/oncology specialist reviewed the claims file.  
He noted that the veteran had been followed at the Miami 
VAMC for various problems including liver disease and gout 
and had a previously resected colon cancer.  In March 
1995, an IVP was done for evaluation of hematuria.  The 
results were reported to Dr. J. M. of the Key West Clinic 
that there was a left partial obstruction of the distal 
ureter.  It was recommended that a ureteral neoplasm be 
considered and excluded.  In April 1995, VA physicians 
felt that the veteran had a uric acid stone, which would 
account for the above findings, and placed a stent and 
prescribed oral medication, Urocit-K, to help dissolve the 
stone.  On May 23, 1995, a request for medical clearance 
for a left ureteral ureterostomy was placed and 
examination with medical clearance was given on July 13, 
1995.  On August 23, 1995, the veteran was seen at the 
Miami VAMC and scheduled for stent removal.  The next day, 
the veteran was operated on for a pre-operation diagnosis 
of uric acid stone.  The post-operation diagnosis was 
bladder tumor.  Pathology results reveal TCC, papillary 
and infiltrating, Grade 2, invading submucosa.  Four days 
later, the veteran had a computed axial tomography (CAT) 
scan of the abdomen, which showed no evidence of 
metastatic cancer.  Hepatocellular parenchymal disease was 
shown.  Subsequently, the veteran had several additional 
surgical procedures on the ureter and the bladder and 
intravesical chemotherapy and immunotherapies.  He died of 
bladder cancer metastatic to the liver on February [redacted], 
1997.  The October 2002 VA examiner noted that there was 
an inordinate five-month delay in acting upon the 
recommendation that ureteral cancer should be considered 
and excluded.  The examiner added that the reason for this 
delay is not evident as intervening notes and records of 
scheduled appointments and follow-up are not found.  He 
indicated that it is conceivable that the tumor would have 
been resectable and curable if acted upon at an earlier 
and more reasonable date.  In his opinion, it is as likely 
as not that the veteran's death was caused or materially 
affected by this delay.  Resolving all doubt in the 
appellant's favor, the Board finds that entitlement to 
Dependency and Indemnity compensation for the veteran's 
death under the provisions of 38 U.S.C.A. § 1151 is 
warranted.


ORDER

Entitlement to Dependency and Indemnity compensation for 
the veteran's death under the provisions of 38 U.S.C.A. § 
1151 is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

